Citation Nr: 1020105	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran had active military service from June 1974 to 
October 1974, and from June 1979 to July 1986; he also served 
in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision, in which the RO, inter 
alia, denied service connection for hypertension.  The 
Veteran filed a notice of disagreement (NOD) in January 2003, 
and the RO issued a statement of the case (SOC) in January 
2003.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2003.

In April 2004, the Veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record.  The RO issued a supplemental SOC (SSOC) (reflecting 
continued denial of the claim) in June 2004.

In August 2005, the Board remanded the claim to RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.  After accomplishing further action on 
the appeal, the AMC continued denial of the Veteran's claim 
(as reflected in the November 2006 SSOC) and returned the 
matter to the Board for further appellate consideration.

In a May 2007 decision, the Board denied service connection 
for cardiovascular disease, to include hypertension.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2008 Order, 
the Court granted a joint motion for remand (filed by 
representatives for both parties), vacating the Board 
decision and remanding the matter on appeal to the Board for 
further proceedings consistent with the joint motion.  The 
joint motion noted that the Board had not sufficiently 
addressed the failure of the RO to obtain a separation 
examination report from the Veteran's second period of 
service.

Thereafter, in August 2008, the Board remanded the Veteran's 
claim to the RO for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO continued to deny the claim (as reflected 
in a November 2009 SSOC and returned the matter on appeal to 
the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran had a few elevated blood pressure 
readings in service, the first documented diagnosis of 
cardiovascular disease, to include hypertension, is more than 
one year after his discharge from active service, and the 
only medical opinion to address the etiology of any current 
cardiovascular disease, to include hypertension, weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease, to include hypertension, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2002 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The December 2002 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the October 2002 letter.  

An April 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the April 2006 letter, and opportunity for the 
Veteran to respond, the November 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA, and private treatment records, and the reports of January 
2003 and May 2006 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's April 2004 hearing, along with various written 
statements provided by the Veteran and his representative, on 
his behalf.  

With regard to the Veteran's service treatment records, it 
appears that his separation examination from his second 
period of service, if it existed, is not associated with the 
claims file.  In September 2005, the AMC requested a copy of 
the Veteran's service discharge examination and medical 
history from the National Personnel Records Center (NPRC).  
In October 2008, the RO requested that the NPRC furnish the 
Veteran's complete service treatment records.  In January 
2009, the RO again requested the NPRC to furnish the 
Veteran's complete service treatment records.  In a March 
2009 request, the RO asked the NPRC to furnish copies of any 
of the Veteran's separation documents.  In a March 2009 
response, the NPRC indicated that its prior response in 
January 1992 had furnished the service treatment records to 
the RO.  In a May 2009 request, the RO asked the NPRC to 
furnish the Veteran's separation or retirement physical, and 
the NPRC was asked to check the microfiche.  In June 2009, 
the NPRC sent a copy of the Veteran's separation document.  
In an October 2009 response, the NPRC indicated that the 
requested document was not a matter of record.  Service 
treatment records had previously been furnished to the RO in 
January 1992 and September 2005.  In an October 2009 letter, 
the RO informed the Veteran that his separation or retirement 
records had not been located.  He was asked to submit a copy, 
if he had one.  In October 2009, the RO made a formal finding 
that the Veteran's service discharge examination records were 
unavailable for review.  The RO concluded that, after it 
followed all appropriate procedures, any further attempts to 
locate the record would be futile, as the record is not 
available.

With regard to the Veteran's Social Security Administration 
(SSA) documents, the Board notes that an August 2004 
determination shows that the Veteran was found to be disabled 
beginning January 29, 2003.  His severe impairments include 
high blood pressure, diabetes, and vision problems.  However, 
the Veteran's records from SSA are not contained in the 
claims file.  In October 2008, the RO initiated a request 
with SSA, Office of Central Operations (OCO), Office of 
Disability Operations (ODO), for the Veteran's records.  In 
December 2008, the RO submitted a follow-up request for these 
records.  In a January 2009 response, SSA, OCO, ODO informed 
the RO that the Veteran's folder was forwarded to the 
district office.  In March 2009, the RO initiated a request 
for the Veteran's SSA records from the district office.  An 
April 2009 report of contact shows that the RO was informed 
that the Veteran's SSA records had been shipped to the 
National Records Center.  In April 2009, the RO requested the 
Veteran's SSA records from the National Records Center.  In 
an April 2009 response, the National Records Center informed 
the RO that the request had been forwarded to the SSA, OCO, 
ODO.  As such, in April 2009, the RO again requested the 
Veteran's SSA records from the SSA, OCO, ODO.  In an April 
2009 response, the SSA, OCO, ODO responded, again, that the 
Veteran's file was at the district office.  In a May 2009 
letter, the RO informed the Veteran that his SSA records had 
not been located.  In May 2009, the RO made a formal finding 
that the Veteran's SSA records were unavailable, all efforts 
to obtain the records had been exhausted, and any further 
attempts would be futile.

Given the numerous requests by the RO to attempt to obtain 
the Veteran's separation examination report and SSA records, 
the Board finds that a remand for any additional development 
is not warranted.  The RO exhausted all avenues for 
attempting to locate these records, and a remand would 
further delay adjudication of the Veteran's appeal without 
producing any additional evidence.  The Veteran was informed 
of the absence of both of these records and asked to submit 
any records in his possession.  The Veteran has not responded 
to this request and submitted a statement in November 2009 
indicating that he had no other information or evidence to 
submit.  Therefore, the Board finds that no additional RO 
action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular-renal disease, including 
hypertension, which develop to a compensable degree 
(10 percent for cardiovascular-renal disease, including 
hypertension) within a prescribed period after discharge from 
service (one year for cardiovascular-renal disease, including 
hypertension), although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be 
denied.

The Veteran's service medical records reflect that, in June 
1983, the Veteran had a series of blood pressure readings.  
On June 9, 1983, the blood pressure was 128/60 sitting and 
142/88 standing.  It was noted that the Veteran had high 
blood pressure once before.  On June 15, 1983, the blood 
pressure in the morning was 150/82 on the right and 164/98 on 
the left.  In the afternoon, the blood pressure was 140/90 on 
the right and 150/100 on the left.  On June 16, 1983, the 
blood pressure in the morning was 132/80 on the right and 
130/86 on the left.  In the afternoon, the blood pressure on 
the right was 126/70 and on the left was 138/72.  On June 20, 
1983, the blood pressure on the right was 136/86 and on the 
left was 130/80.  Finally, on June 28, 1983, the blood 
pressure on the right was 136/80 and on the left was 130/70.  
The August 1983 Report of Medical History shows that the 
Veteran reported having high blood pressure.  The August 1983 
Report of Medical Examination reflected a blood pressure 
reading of 124/60.

In January 1992, the Veteran filed an initial claim for VA 
benefits.  The claim was one for a disability of the left 
wrist.

Post service, an April 2000 pulmonary artery and lateral 
chest X-ray revealed an enlarged heart.  An April 2000 
private medical record from J.S., Jr., M.D., reflects a 
diagnosis of hypertension.

A May 2000 stress echocardiogram from J.S., Jr., M.D. 
revealed left ventricular hypertrophy.

Private medical records dated from July 2000 to June 2002 
from Dr. J.S., Jr., a June 2002 private medical record from 
P.S., M.D., and a July 2002 VA treatment record all show 
diagnoses of hypertension.  The June 2002 record from Dr. 
P.S. indicates that the Veteran was diagnosed with 
hypertension twelve years ago.

A July 2002 private echocardiogram from B.J., M.D. reveals 
normal left ventricle size and function with concentric left 
ventricular hypertrophy and mild to moderate mitral 
insufficiency with dilatation of the left atrium in the 
setting of a redundant but not obviously prolapsing mitral 
valve.

A September 2002 private medical record from P.S., M.D., VA 
treatment records dated from September 2002 to September 
2005, and a January 2003 VA examination report continue to 
show a diagnosis of hypertension.

A January 2003 VA general medical examination report reveals 
that the Veteran reported that his hypertension began in 
1982.

In an October 2003 written statement, the Veteran indicated 
that he was first diagnosed with hypertension in 1983.

During an April 2004 RO hearing, the Veteran testified that, 
during service, he felt lightheaded and dizzy one morning and 
went to sick call.  He stated that the doctor then noticed he 
had high blood pressure so they checked his blood pressure 
twice a day for a week.  While he was in service, they gave 
him medication to help to bring his blood pressure down for 
about two to three days.  After the blood pressure came down, 
they discontinued the medication.  He testified that he was 
not treated for high blood pressure after this initial time 
in service until discharge, but he continued to have symptoms 
of hypertension throughout his military service until 
discharge and has continued to have symptoms off and on.  
When asked whether his in-service treatment provider 
diagnosed him with hypertension or just suspected 
hypertension, the Veteran indicated that he was hold that his 
blood pressure was high.

In an April 2006 letter, S.W., the Veteran's supervisor, 
stated that the Veteran experienced high blood pressure 
readings during his employment physicals.  In these cases, 
the Veteran could not obtain a physical card until his blood 
pressure was lowered.

In an April 2006 letter, W.M., M.D., a private physician, 
stated that the Veteran's diabetes was related to Veteran's 
service.  Dr. W.M. did not render an opinion as to the 
etiology of the Veteran's hypertension.

In May 2006, the Veteran underwent VA examination.  The 
examination report indicated that the examiner had reviewed 
the claims file.  The blood pressure readings during service 
were noted.  The examiner commented that at no point during 
the time interval was there any record of the Veteran being 
treated for blood pressure.  The Veteran reported that he had 
hypertension off and on since 1983 and that he was given 
treatment for his blood pressure for one week while he was in 
service.  Following examination, the diagnoses were 
hypertension and hypertensive heart disease with left 
ventricular hypertrophy by EKG and previous cardio echo in 
June 2004.  The examiner opined that it was less likely than 
not that the Veteran's hypertension and hypertensive heart 
disease, as well as nephropathy, are medically related to his 
service, to include the elevated blood pressure readings 
recorded in June 1983.  The examiner explained that, while 
the Veteran did have elevated blood pressure readings 
recorded on one day, there was no evidence that he was 
treated for hypertension in service, and all of the other 
blood pressure readings were in the normal range.

In an August 2008 written statement, Dr. M indicated that the 
Veteran had high blood pressure since 1981.

At the outset, the Board notes that, as discussed above, it 
appears that the Veteran's separation examination report from 
his second period of service is missing from the record.  The 
Board is aware that in such cases, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim for cardiovascular disease, to include 
hypertension, has been undertaken with these heightened 
duties in mind.

While the Veteran's service treatment records reflect several 
notations of elevated blood pressure, the Board emphasizes 
that any cardiovascular disease, including hypertension was 
not diagnosed in service.  The VA examiner that reviewed the 
claims file concluded that there was no evidence the Veteran 
was treated for hypertension in service, and the Veteran 
testified in April 2004 that he was not diagnosed with 
hypertension in service; rather, he was told that he had high 
blood pressure.  Instead, the Veteran was treated for high 
blood pressure readings that were recorded on one day, and 
the condition appears to have resolved.  The Veteran 
testified that he was not treated for high blood pressure in 
service, after June 1983.

Instead, the first recorded diagnosis of hypertension or any 
cardiovascular disease is shown in April 2000.  Furthermore, 
June 2002 private treatment records show that the Veteran was 
first diagnosed with hypertension twelve years ago.  As such, 
the medical evidence, even when viewed in the light most 
favorable to the Veteran, establishes a diagnosis of 
hypertension in 1990, four years after the Veteran separated 
from service.

Furthermore, there is no competent opinion of record 
supporting the Veteran's contention that his currently 
diagnosed cardiovascular disease, including hypertension, is 
related to the elevated blood pressure readings in service.  
In fact, in the only competent opinion of record to address 
the question of etiology of the Veteran's cardiovascular 
disease, including hypertension, the May 2006 VA examiner 
determined that the currently diagnosed hypertension and 
hypertensive heart disease with left ventricular hypertrophy 
were less likely than not related to the Veteran's service.  
As indicated, this opinion was based on both examination of 
the Veteran and review of the claims file.  The examiner 
provided a rationale for his conclusion.  Significantly, 
there is no contrary medical opinion of record, and neither 
the Veteran nor his representative has identified or even 
alluded to the existence of any medical opinion that, in 
fact, supports the claim for service connection.

The Board finds that the May 2006 VA examiner adequately 
addressed the issue, and that his opinion constitutes the 
only probative opinion on the medical nexus question.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board notes the Veteran's assertions that his symptoms of 
high blood pressure have existed, on and off, since service.  
The Board points out that a layperson is competent to report 
on matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also 
competent to testify about observable symptoms or injury 
residuals, such as tinnitus (i.e., ringing in his ears).  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, the Veteran is competent to report a 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In this case, although the Veteran is competent to report 
that certain symptoms have continued since separation from 
service, the Board finds that the statements are not credible 
and do not establish that the Veteran has had hypertension 
since separation from service.  In this respect, the Board 
notes that the Veteran filed an initial claim for VA benefits 
in January 1992 and did not include a claim regarding any 
cardiovascular disease, including hypertension.  Silence, 
when the Veteran is otherwise affirmatively speaking, 
constitutes negative evidence.  Furthermore, the June 2002 
private medical record shows that the Veteran had a twelve-
year history of hypertension.  The Board finds that the 
Veteran's report of the history of a medical disorder to a 
treating physician is highly probative evidence with regard 
to his medical history.

Therefore, while the Veteran has reported subsequently that 
he experienced symptoms of hypertension since service, the 
Board finds that, in light of the other, more probative, 
evidence of record, these statements as to continuity of 
symptomatology are not credible.

While Dr. M reported in an August 2008 written statement that 
the Veteran's high blood pressure had existed since 1981, 
there is no evidence that Dr. M obtained this information 
from any source other than the Veteran.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Here, then, Dr. M's written 
statement does not constitute competent evidence as to the 
onset of the Veteran's cardiovascular disease, including 
hypertension.

Furthermore, to the extent that the Veteran specifically 
contends that he has had hypertension since separation from 
service, the Board finds that only a medical professional can 
provide a competent statement as to the diagnosis of the 
Veteran's symptoms in this case, or as to whether there 
exists a medical nexus between current hypertension and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As neither the Veteran nor his representative is shown to be 
other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on such medical atters.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for cardiovascular disease, including 
hypertension, must be denied.  In reaching the conclusion to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for cardiovascular disease, to include 
hypertension, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


